             UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

LEAGUE OF WOMEN VOTERS
OF FLORIDA, INC., et al.,

      Plaintiffs,

v.                                        CASE NO.: 4:18cv251-MW/CAS

LAUREL M. LEE, in her official
capacity as the Florida
Secretary of State,

      Defendant.
________________________________/

      ORDER DENYING MOTION TO CONVERT PRELIMINARY
          INJUNCTION TO PERMANENT INJUNCTION

      This Court has considered, without hearing, Plaintiffs’ motion to convert

this Court’s preliminary injunction into a permanent injunction and enter a

final declaratory judgment. ECF No. 102. This motion—which was filed before

Plaintiffs served their Supplemental Complaint—is hereby DENIED.

Plaintiffs may file a successor motion at an appropriate time.

      SO ORDERED on August 5, 2019.
                                     s/Mark E. Walker               ____
                                     Chief United States District Judge




                                      1
